PER CURIAM.
The appellant challenges a judgment and sentence entered upon an order revoking his probation. At the revocation hearing the appellant maintained that he did not willfully violate certain conditions of his probation. The court’s oral pronouncement and the written order both fail to identify the specific conditions which the appellant may have violated so as to provide a basis for revocation. The order is thus deficient. See Brundage v. State, 593 So.2d 1227 (Fla. 1st DCA 1992); Brewer v. State, 583 So.2d 814 (Fla. 1st DCA 1991); Knight v. State, 566 So.2d 339 (Fla. 1st DCA 1990); but see Thomas v. State, 585 So.2d 475 (Fla. 3d DCA 1991). The challenged order is therefore reversed, and the cause is remanded for the entry of a proper written order.
BOOTH, ALLEN and WEBSTER, JJ., concur.